UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 1, 2011 AMERICAS ENERGY COMPANY - AECo (Exact Name of Registrant as Specified in its Charter) Nevada 000-50978 98-0343712 (State of Organization) (Commission File Number) (I.R.S. Employer Identification No.) 249 N. Peters Rd., Suite 300, Knoxville, Tennessee 37923 (Address of Principal Executive Offices) 865-238-0668 Registrants Telephone Number (Former Name or Address of Registrant) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 3 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Departure of Director - John W. Gargis The Company accepted the resignation of John W. Gargis on June 1, 2011, effective immediately resigning his position on the Board of Directors of Americas Energy Company (AECo). Mr. Gargis’s resignation was not related to any matter relating to the Registrant’s operations, policies or practices. Mr. Gargis continues in his position as Vice President for Americas Energy Company-AECo. The Company has identified a replacement for Mr. Gargis and appreciates the time he served on the Board. Appointment of Director –Dr. James Liu - Age 48 - Effective May 24, 2011, the Board of Directors of Americas Energy Company (AECo) appointedDr. James Liu to the Board of Directors. Dr. Lui will serve until the next annual shareholders meeting. Dr. James Liu has been working in investment and business development in mining industry in China and overseas. He was adjunct professor teaching finance and accounting at Patten University. He received his B.S. in electrical engineering from Peking University, a Ph.D. in physics from University of North Carolina at Chapel Hill, an MBA from the University of Chicago. He is also a Senior Director of Hanhong Mineral Resources, D., a company that recently entered into a financing agreement with Americas Energy Company –AECo. Employment History 1996-2008:
